151 F.3d 1025
Dennis Jubileev.Martin Horn, Commissioner of Department of Corrections,Donald Vaughn, Supt. at S.C.I. Graterford, David Degugliamo,Deputy Supt. of Treatment, William Conrad, Unit Manager atS.C.I.G., Adriane Williams, Counselor, Dortha Dennis, Corr.Records Spec., Thomas Stachelek, Deputy Supt. of Treatment,Ronald Wilchaky, Head Parole Rep. S.C.I.G., Muriel KlugeParole Rep., William Woodson, Parole Rep., Boxer, Dr.
NO. 97-1755
United States Court of Appeals,Third Circuit.
April 9, 1998

1
Appeal From:  E.D.Pa. ,No.96cv03818 , 975 F.Supp. 761


2
Affirmed.